                          Case 4:19-cr-00404-BRW Document 26 Filed 08/26/21 Page 1 of 6

AO 2458 (Rev . 09/19)    Judgment in a Criminal Case
                         Sheet I



                                             UNITED STATES DISTRICT COURT
                                                              Eastern District of Arkansas                 AMENDED
                                                                           )
              UNITED STATES OF AMERICA                                     )        JUDGMENT IN A CRIMINAL CASE
                                    V.                                     )
                        MARQUIS MORRISON
                                                                           )
                                                                                    Case Number: 4:19CR00404-01 BRW
                                                                           )
                                                                           )        USM Number: 32808-009
                                                                           )
                                                                           )         Christophe A. Tarver

THE DEFENDANT:
                                                                           )        Defendant's Attorney
                                                                                                                            FILED
                                                                                                                  EAsr~i;.PJrs~~FcT-couRr
ill pleaded guilty to count(s)           1                                                                                              i ARKANSAS

•
                                     - - - --
    pleaded nolo contendere to count(s)
    which was accepted by the c o u r t . ~
                                                       -   - - - - - - - --         - - - - - - - - - - - -~ ~ ~ - - - - ----=-
                                                                                                                 ~                  6   20#
D was found guilty on count(s)
                                                                                                             By: ~ I_ LERK   . Q·~
  after a plea of not guilty.                                                                                                             ~

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                       Offense Ended
18 U.S.C .§ 1709                    Theft of Mail by United States Postal Employee, a Class D               12/3/2018               1

                                    Felony



       The defendant is sentenced as provided in pages 2 through                6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)

D Count(s)                                                  Dis     Dare dismissed on the motion of the United States.
                -------------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lfordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                           8/19/2021
                                                                         Date of Imposition of Judgment




                                                                                      BILLY ROY WILSON, U.S. DISTRICT JUDGE
                                                                         Name and Title of Judge




                                                                         Date
                         Case 4:19-cr-00404-BRW Document 26 Filed 08/26/21 Page 2 of 6
AO 245B (Rev 09/19)     Judgment in a Criminal Case
                        Sheet 4-Probation
                                                                                                                            2_
                                                                                                            Judgment-Page _ _      of         6
DEFENDANT: MARQUIS MORRISON
CASE NUMBER: 4:19CR00404-01 BRW
                                                                 PROBATION

You are hereby sentenced to probation for a term of:

       2 years.




                                                      MANDATORY CONDITIONS
I.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within I 5 days of placement on
         probation and at least two periodic drug tests thereafter, as determined by the court.
                 D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check if applicable)
4.        lt'l You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.        D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
               as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
               reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.        D You must participate in an approved program for domestic violence . (check if applicable)
7.        D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8.       You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.       If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
I 0.     You must notify the cout1 of any material change in your economic circumstances that might affect your ability to pay restitution,
         fines , or special assessments.


You must comply with the standard conditions that have been adopted by this cou11 as well as with any other conditions on the attached
page.
                       Case 4:19-cr-00404-BRW Document 26 Filed 08/26/21 Page 3 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                 Judgment-Page   - ~3~_       of   --~6~--
DEFENDANT: MARQUIS MORRISON
CASE NUMBER: 4:19CR00404-01 BRW

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the cou11 about, and bring about improvements in your conduct and condition.

 I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
     you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.   After initially repm1ing to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
~
.),  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     coU11 or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony , you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own , possess, or have access to a firearm, ammunition , destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the cou11.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
     require you to notify the person about the risk and you must comply with that instruction . The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the cou11 and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.uov.

Defendant's Signature                                                                                    Date
                      Case 4:19-cr-00404-BRW Document 26 Filed 08/26/21 Page 4 of 6
AO 2458 (Rev 09/19)   Judgment in a Crim inal Case
                      Sheet 4D - Probation
                                                                                               Judgment-Page   _4_    of       6
DEFENDANT: MARQUIS MORRISON
CASE NUMBER: 4:19CR00404-01 BRW                          AMENDED
                                          SPECIAL CONDITIONS OF SUPERVISION
 1. You must complete 50 hours of community service during your term of probation. The probation officer will supervise the
 participation in the program by approving the program (agency, location, frequency of participation, etc.) . You must provide
 written verification of completed hours to the probation officer.

 2. Pursuant to the Mandatory Victims Restitution Act of 1996, you must pay restitution in the amount of $60.00 to the U.S.
 District Clerk. Restitution will be disbursed to the victim identified in the presentence report. Restitution is due immediately.
 Beginning the first month of supervised release, payment will be 10 percent per month of your monthly gross income.

 3. You must provide the probation officer with access to any requested financial information (including unexpected financial
 gains) and authorize the release of any financial information. The probation office may share financial information with the
 United States Attorney's Office.

 *4. You must not incur new credit charges or open additional lines of credit without the approval of the probation officer
 unless all criminal penalties have been satisfied.
                        Case 4:19-cr-00404-BRW Document 26 Filed 08/26/21 Page 5 of 6

AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monctmy Penalties
                                                                                                                  Judgment - Page        5      of      6
DEFENDANT: MARQUIS MORRISON
CASE NUMBER: 4:19CR00404-01 BRW
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                    Fine                      AV AA Assessment*               JVTA Assessment**
TOTALS             $   100.00               $   60.00                      $   0.00                  $   0.00                        $   0.00


D The determination of restitution is deferred until           -    -   ---
                                                                                 . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a pa11ial payment, each payee shall receive an approximately pro()ortioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

Name of Payee                                                      Total Loss***                     Restitution Ordered            Priority or Percenta2e
  Priscilla Trower                                                                        $20.00                        $20.00       100
  Cindy Starnes                                                                           $20.00                        $20.00       100
  Gail Goss                                                                               $20.00                        $20.00       100




TOTALS                               $                             60.00              $                         60.00
                                                                                          - -- - - - - - - -


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I2(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to I 8 U.S.C. § 36 I2(g).

Ill   The cou11 determined that the defendant does not have the ability to pay interest and it is ordered that:

      Ill   the interest requirement is waived for the             D fine       Ill   restitution.

      D the interest requirement for the           D    fine        D restitution is modified as follows:

* Amy, Vicky , and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No . 115-299.
** Justice for Victims of Trafficking Act of2015 , Pub. L. No . 114-22.
*** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title                     18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                          Case 4:19-cr-00404-BRW Document 26 Filed 08/26/21 Page 6 of 6
• AO 245B (Rev . 09/19)   Judgment in a Criminal Case
                          Sheet 6 - Schedule of Payments

                                                                                                                Judgment -   Page ____JL__ of        6
   DEFENDANT: MARQUIS MORRISON
   CASE NUMBER: 4:19CR00404-01 BRW

                                                           SCHEDULE OF PAYMENTS

   Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

   A     ~      Lump sum payment of$         100.00               due immediately, balance due

                •     not later than                                   , or
                Ill   in accordance with    •    C,    •    D,   •      E, or    Ill   F below; or

   B     •      Payment to begin immediately (may be combined with              DC,        D D, or    D F below); or

   C     D Payment in equal           _ _ _ _ _ (e.g., weekly. 1110111hly. quarterly) installments of $ _ _ __ over a period of
                              (e .g.. months or year:,), to commence
                                                                   _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

   D     D      Payment in equal     _ _ _ _ _ (e.g.. weekly. monthly . quarterly) installments of $ _ ___ over a period of
                              (e.g.. months or years), to commence
                                                                _____ (e.g.. 30 or 60 days) after release from imprisonment to a
                term of supervision; or

   E     D      Payment during the term of supervised release will commence within _____ (e.g. , 30 or 60 days) after release from
                imprisonment. The comt will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

  F      fill   Special instructions regarding the payment of criminal monetary penalties:
                 Pursuant to the Mandatory Victims Restitution Act of 1996, you must pay restitution in the amount of $60.00 to the
                 U.S. District Clerk. Restitution will be disbursed to the victim identified in the presentence report. Restitution is due
                 immediately. Beginning the first month of supervised release, payment will be 10 percent per month of your
                 monthly gross income.


  Unless the cou1t has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
  the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
  Financial Responsibility Program, are made to the clerk of the cou1t.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



  D     Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                    Joint and Several                 Corresponding Payee,
        (including defendam numbe,)                          Total Amount                        Amount                           if appropriate




  D     The defendant shall pay the cost of prosecution.

  D     The defendant shall pay the following court cost(s):

  D     The defendant shall forfeit the defendant's interest in the following property to the United States:



  Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
  (5) fine P.rincipal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (I 0) costs, mcluding cost of
  prosecution and court costs.
